Citation Nr: 0917283	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-31 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The Veteran had active military service from July 1969 to 
August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, in pertinent part, denied entitlement to 
TDIU.  The RO in San Diego, California, currently retains 
jurisdiction of the Veteran's claim. 


FINDING OF FACT

The Veteran has numerous service-connected disabilities of a 
common etiology with a combined rating of 60 percent, but the 
preponderance of the evidence is against a finding that his 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability due to TDIU have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 
4.16, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1)  veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2004 and post-adjudication notice by 
letter dated in March 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

No new disability rating or effective date for award of 
benefits will be assigned as the claim for a TDIU is denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations and obtained medical opinions regarding 
his employability.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the Veteran's claim file; and the Veteran has not contended 
otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks entitlement to a total rating for 
compensation purposes based on individual unemployability due 
to TDIU.  The Veteran contends that his dysthymic disorder 
has grown increasingly worse and lead him to be denied 
reinstatement into a full-time position at the Los Angels 
public library.  Instead he was offered and accepted an early 
retirement from the library.  He contends further that he 
cannot hold down a job chiefly because of the side-effects, 
including an overwhelming sense of lethargy and apathy, of 
the anti-depression medications he takes.  The Veteran 
contends that under 38 C.F.R. § 4.16(a)(2) his bipolar 
disorder, diabetes mellitus, and associated disabilities have 
a common etiology and therefore he can be considered for 
TDIU.  The Veteran also argues that his employment as a 
ticket taker paid him minimum wage, which is not 
substantially gainful occupation, and that that his 
employment as a ticket taker lasted only one week because of 
his inability to remember things.  Finally, the Veteran 
contends that his bipolar disorder causes memory problems 
that prevented him from passing the California state real 
estate examination.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, and (2) 
disabilities resulting from common etiology or a single 
accident.  38 C.F.R. § 4.16(a).

Advancing age, any impairment caused by conditions that are 
not service connected, and prior unemployability status must 
be disregarded when determining whether a Veteran currently 
is unemployable.  38 C.F.R. § 4.16(a).

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

The Veteran is service-connected for diabetes mellitus, 
currently 20 percent disabling; dysthymia, associated with 
diabetes mellitus, currently 30 percent disabling; 
hypertension, associated with diabetes mellitus, currently 10 
percent disabling; peripheral neuropathy, right and left 
lower extremities, associated with diabetes mellitus, 
currently 10 percent disabling each; bilateral non-
proliferative retinopathy, associated with diabetes mellitus, 
currently 10 percent disabling; impotence, associated with 
diabetes mellitus, currently 0 percent disabling; and 
onychomycosis of the bilateral toes, associated with diabetes 
mellitus, currently 0 percent disabling.  The Veteran's 
combined rating is 60 percent.  

The Board finds that the Veteran's eight service-connected 
disabilities result from a common etiology, namely diabetes 
mellitus, and for purposes of 38 C.F.R. § 4.16(a) the Veteran 
has a single disability rated as 60 percent disabling.  See 
38 C.F.R. § 4.16(a)(2).  Thus, he meet the schedular criteria 
of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  The 
issue remains whether his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which 
permits the individual to earn a "living wage").  See Moore 
v. Derwinski, 1 Vet. App. 356 (1991).

A May 2004 VA psychiatric examination notes that the Veteran 
last worked in 2001 and stopped working at the time because 
he was feeling socially isolated and had difficulty with his 
supervisors.  A diagnosis of dysthymic reaction was given and 
a global assessment of functioning (GAF) score of 60 was 
assigned.  

A March 2007 VA psychiatric evaluation notes that the Veteran 
complained of an inability to remember things.  It was noted 
that the Veteran worked as a librarian from 1988 to 2001, and 
has worked for one and a half months since he retired.  He 
had to retire because he reportedly could not think.  
Diagnoses of cognitive disorder, not otherwise specified 
(NOS), mild, and bipolar disorder and post-traumatic stress 
disorder (per VA chart) were made, and it was noted that the 
Veteran may experience substantially reduced cognitive 
competence during stressful situations.  

VA treatment records dated in July 2007 note that the Veteran 
reported problems with short term memory for 6 years when he 
first retired and started on his depression medications.  The 
Veteran reported that he was unable to keep his job as a 
librarian or any other jobs due to his difficulties with his 
memory. 

The Veteran's self-reported lay history of being unable to 
work because of cognitive or psychiatric problems transcribed 
in some of the post-service medical records does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406 (1995).

VA treatment records note that the Veteran complained of 
cognitive difficulties and mood symptoms.  Assessments of 
bipolar disorder, type II, and cognitive disorder (NOS) were 
made and a GAF score of 70 was assigned.  

A VA general medical examination was conducted in October 
2008.  The examiner noted a review of the Veteran's claim 
file.  The examiner noted the Veteran's service-connected 
diabetes type 2, hypertension, peripheral neuropathy of both 
lower extremities, onychomycosis on his bilateral toenails, 
and impotence disabilities, and discussed their effects upon 
the Veteran.  Physical and neurological examinations were 
conducted.  The examiner opined that the Veteran's diabetes, 
hypertension, and peripheral neuropathy disabilities, as they 
are, do not affect his ability to obtain or retain 
employment.  He is capable from the physical medical side to 
obtain and retain similar employment to his previous 
employment, that is as a librarian.  

A VA psychiatric examination was conducted in November 2008.  
The Veteran reported that he took an early retirement from 
the Los Angeles city libraries because he was unable to work 
after taking medications such as Paxil.  An examination 
revealed that the Veteran demonstrated no impairment of 
thought process or communication, delusions or 
hallucinations, or inappropriate behavior, he is not suicidal 
or homicidal, he has adequate hygiene, is oriented, has 
normal speech, has no panic symptoms, is not depressed or 
anxious, and his sleep is not currently impaired.  A 
diagnosis of bipolar disorder, type 1, was made and a GAF 
score of 70 was assigned.  The examiner opined that the 
Veteran is employable.  The examiner noted that he does not 
see that the Veteran is unemployable due to bipolar disorder 
or dysthymic disorder and his situation is quite stable.  The 
examiner opined further that if he put his mind to it he 
could easily go get another job.  Finally, the examiner 
opined that were the Veteran working he might have occasional 
decreased work efficiency and possibly periods of inability 
to perform his job, but overall he has satisfactory 
functioning at this time.  

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that he cannot secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities and that his disabilities 
prevent him from passing the California state real estate 
examination.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as whether he can 
secure or follow a substantially gainful occupation as a 
result of his service connected disabilities, and his views 
are of no probative value.  And, even if his opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the opinion provided by the VA medical 
professionals who discussed the medical evidence of record 
and found that his service-connected disabilities do not 
render the Veteran incapable of obtaining and retaining 
employment.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Competent medical experts make this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

While the Board does not wish to minimize the nature and 
extent of the Veteran's overall disability, the evidence of 
record does not support his claim that his service-connected 
disabilities are sufficient to produce unemployability 
pursuant to 38 C.F.R. § 4.16(a).  Similarly, there is no 
evidence that the Veteran's disability picture is so 
exceptional or unusual as to render inapplicable the 
schedular standards; therefore, referral to the Director, 
Compensation and Pension Service for extra-schedular 
consideration is not warranted.  38 C.F.R. § 4.16(b); see 
also 38 C.F.R. § 3.321(b).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and entitlement to a TDIU is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58


ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU) is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


